PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Cowan et al.
Application No. 15/964,340
Filed: 27 Apr 2018
For: ANCHORING WASHER FOR AN EME PROTECTION CAP SYSTEM
:
:
:
:	DECISION ON PETITION
:	TO EXPUNGE FILED 
:	UNDER 37 CFR §1.59(b)
:

This is a decision on the petition under 37 CFR 1.59(b), filed March 21, 2019, to expunge information from the above identified application.

This petition is GRANTED

Petitioner requests that four (4) NPL documents filed on January 8, 2019 and identified in the petition as “K”, “L”, “N”, and “O” be expunged from the record because they were unintentionally submitted by Applicant.  

As noted in MPEP § 724.05 (II), a petition to expunge information unintentionally submitted in an application may be filed under 37 CFR §1.59(b), provided that:

(A) the Office can effect such return prior to the issuance of any patent on the application in issue; 
(B) it is stated that the information submitted was unintentionally submitted and the failure to obtain its return would cause irreparable harm to the party who submitted the information or to the party in interest on whose behalf the information was submitted; 
	(C) the information has not otherwise been made public; 
(D) there is a commitment on the part of the petitioner to retain such information for the period of any patent with regard to which such information is submitted; 
(E) it is established to the satisfaction of the Director that the information to be returned is not material information under 37 CFR 1.56; and 
	(F) the petition fee as set forth in 37 CFR 1.17(g)  is included.


The information in question has been determined by the undersigned to not be material to the examination of the instant application. 



Applicant is required to retain the expunged material(s) for the life of any patent which issues on the above-identified application. 

Any questions regarding this decision should be directed to Victor Batson at (571) 272-6987.


/WENDY R GARBER/Director, 3600                                                                                                                                                                                                        
___________________
Wendy Garber, Director
Patent Technology Center 3600
(571) 272-5150


WG/vb/ri